NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2529-17T2

GREGORY GOOTEE,

          Plaintiff-Appellant,

v.

CITY OF JERSEY CITY,

          Defendant-Respondent.


                    Argued January 16, 2019 – Decided April 2, 2019

                    Before Judges Koblitz, Currier and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-3603-17.

                    Gary J. Brascetta argued the cause for appellant
                    (Lowenthal & Abrams, PC, attorneys; Jeffrey F. Parker,
                    on the briefs).

                    Maura E. Connelly, Assistant Corporation Counsel,
                    argued the cause for respondent (Peter J. Baker,
                    Corporation Counsel, attorney; Maura E. Connelly, on
                    the brief).

PER CURIAM
      In this action arising out of a trip and fall, we consider whether the Notice

of Claim (Notice) presented by plaintiff Gregory Gootee substantially complied

with the requirements of the New Jersey Tort Claims Act (TCA), N.J.S.A. 59:1-

1 to 59:12-3. The trial court found it did not. After reviewing the record in light

of the applicable principles of law, we are satisfied plaintiff substantially

complied with the requirements of the TCA, and we reverse.

      In November 2016, plaintiff sustained injuries after tripping and falling

on "poorly repaired" pavement while walking to his car. A month later, plaintiff

served a Notice on defendant City of Jersey City. The letter stated: "[Plaintiff]

tripped and fell due to a hole in the street at approximately the 300 block of

Jersey Avenue, just [s]outh of Jersey Light Railway Station and Jersey City

Medical Center."

      Six days later, on December 19, 2016, defendant, through its third party

claims administrator, sent a letter to plaintiff's counsel seeking additional

information about the claim and requesting plaintiff complete an eight page

document entitled "CLAIM FOR DAMAGE AGAINST THE CITY OF JERSEY

CITY." Plaintiff returned the completed forms on January 5, 2017.

      In response to questions on defendant's form, plaintiff stated the location

of the accident occurred at the "[e]ast side of Jersey Avenue, between Jersey


                                                                           A-2529-17T2
                                        2
City Medical Center [and] Railway Station." In answer to the description of the

accident, plaintiff wrote: "[He] was walking to his car which was parked [s]outh

of Jersey Light Railway station when he tripped and fell due to poorly repaired

roadway." The form also asked plaintiff to draw a detailed diagram of the area

of the accident and "[m]ark 'X' at the exact spot of the occurrence." Plaintiff

wrote, "[t]o be provided."

      On March 24, 2017, defendant's claims administrator sent plaintiff a letter

denying his claim for damages. The letter stated: "Our investigation reveals that

our insured had no prior notice of any problems or defects with the location of

loss, therefore, we must respectfully deny your claim for damages."

      After plaintiff instituted suit, defendant moved to dismiss the complaint

in lieu of filing an answer, for failing to comply with the requirements of the

TCA. Although defendant confirmed investigating the allegations, it argued it

could not undertake a "proper investigation" because plaintiff failed to provide

a sufficiently detailed description of the accident's location. Plaintiff responded

that he substantially complied with the requirements of the TCA both in his

Notice and responses to defendant's personalized claim notice.

      In an oral decision of December 1, 2017, the trial judge found plaintiff did

not provide a sufficient description of the accident's location to conform to the


                                                                           A-2529-17T2
                                        3
notice of claim requirements of the TCA.1           The subsequent motion for

reconsideration was denied on January 19, 2018. This appeal followed.

       Although defendant presented its application as a motion in lieu of an

answer, defendant advised it was relying on "matters outside of the pleadings

provided," and therefore the court should consider the motion under the

summary judgment standard. See R. 4:6-2(e).2 We agree.

       A court should grant summary judgment if the record establishes there is

"no genuine issue as to any material fact challenged and that the moving party

is entitled to a judgment or order as a matter of law." R. 4:46-2(c). We consider

the facts in the light most favorable to plaintiff, as the non-moving party, and

make all reasonable inferences in his favor. Brill v. Guardian Life Ins. Co. of

Am., 142 N.J. 520, 540 (1995).

       Here, as before the trial judge, plaintiff argues he substantially complied

with N.J.S.A. 59:8-4 because the information he gave in the Notice and the

subsequent forms regarding the location of the incident provided defendant with

sufficient information to investigate the allegations and either resolve the claim



1
    The memorializing order was dated December 4, 2017.
2
   As the trial judge did not refer to either Rule 4:6-2 or Rule 4:46-1 in his
determination, it is unclear which standard governed his ruling.
                                                                          A-2529-17T2
                                        4
or prepare a defense.    We turn then to the TCA and the notice of claim

requirements.

      The TCA provides "broad but not absolute immunity for all public

entities."   Jones v. Morey's Pier, Inc., 230 N.J. 142, 154 (2017) (quoting

Marcinczyk v. N.J. Police Training Comm'n, 203 N.J. 586, 597 (2010)). The

TCA is intended "to bring uniformity to the law in this State with respect to

sovereign immunity to tort claims enjoyed by public entities." Ibid. (quoting

Tryanowski v. Lodi Bd. of Educ., 274 N.J. Super. 265, 268 (Law Div. 1994)).

The TCA's "guiding principle" is that "immunity from tort liability is the general

rule and liability is the exception." Ibid. (quoting Coyne v. Dep't of Transp.,

182 N.J. 481, 488 (2005)).

      "The Act bars civil actions against public entities unless certain

procedures are strictly followed." Lebron v. Sanchez, 407 N.J. Super. 204, 213

(App. Div. 2009) (citing N.J.S.A. 59:8-3). A claimant may not bring suit against

a public entity unless the claimant presents the public entity a Notice within

ninety days after the cause of action accrues. N.J.S.A. 59:8-7; N.J.S.A. 59:8-8.

The Notice must provide certain specified information, including the "date,

place and other circumstances of the occurrence . . . which gave rise to the claim

asserted" and a "general description of the injury, damage or loss incurred so far


                                                                          A-2529-17T2
                                        5
as it may be known at the time of presentation of the claim." N.J.S.A. 59:8-4;

see also D.D. v. Univ. of Med. & Dentistry of N.J., 213 N.J. 130, 159 (2013).

A public entity may request more information from the claimant through a

personalized notice form. N.J.S.A. 59:8-6.

      The notice requirements, however, are "not intended as 'a trap for the

unwary.'" Lebron, 407 N.J. Super. at 215 (quoting Lowe v. Zarghami, 158 N.J.

606, 629 (1999)). The Supreme Court has recognized the notice requirements

are "more properly denominated as a notice of injury or loss." Beauchamp v.

Amedio, 164 N.J. 111, 121 (2000). Therefore, "substantial rather than strict

compliance with the notice requirements of the Act may satisfactorily meet the

statute's mandates." Lebron, 407 N.J. Super. at 215.

      In the context of the TCA, the substantial compliance doctrine "has been

limited carefully to those situations in which the notice, although both timely

and in writing, had technical deficiencies that did not deprive the public entity

of the effective notice contemplated by the statute." D.D., 213 N.J. at 159; see

also Henderson v. Herman, 373 N.J. Super. 625, 637-38 (App. Div. 2004)

(finding substantial compliance where plaintiff's Notice provided enough

identifying information of the defendants, even without providing their names);

Tuckey v. Harleysville Ins. Co., 236 N.J. Super. 221, 225-26 (App. Div. 1989)


                                                                         A-2529-17T2
                                       6
(finding substantial compliance when the public entity investigated the incident

within forty-eight hours of the occurrence); but see Navarro v. Rodriguez, 202

N.J. Super. 520, 522 (Law Div. 1984) (finding the plaintiff who failed to answer

most of the questions on the personalized Notice did not establish substantial

compliance).

      To warrant application of the doctrine, the moving party must show:

            (1) the lack of prejudice to the defending party; (2) a
            series of steps taken to comply with the statute
            involved; (3) a general compliance with the purpose of
            the statute; (4) a reasonable notice of [a plaintiff's]
            claim; and (5) a reasonable explanation why there was
            not strict compliance with the statute.

            [Ferreira v. Rancocas Orthopedic Assocs., 178 N.J.
            144, 151 (2003) (quoting Galik v. Clara Maass Med.
            Ctr., 167 N.J. 341, 353 (2001)).]

      Here, plaintiff substantially complied with N.J.S.A. 59:8-4. To establish

prejudice, defendant must show "[m]ore than a sweeping generalization."

Lebron, 407 N.J. Super. at 220 (citing Leidy v. Cty. of Ocean, 398 N.J. Super.

449, 463 (App. Div. 2008)). Defendant argues that without a diagram, it had

"no idea where the accident occurred" and because two years had passed since

the fall, the road may have been repaired, and it would "never know the actual

condition which may have caused plaintiff's fall."



                                                                        A-2529-17T2
                                       7
       In the Notice, plaintiff stated the incident occurred at "approximately the

300 block of Jersey Avenue, just [s]outh of Jersey Light Railway Station and

Jersey City Medical Center."       Similarly, in the personalized notice form,

plaintiff indicated the location of the accident occurred at the "[e]ast side of

Jersey Avenue, between Jersey City Medical Center [and] Railway Station." 3

Upon receipt of this description defendant could, and did, conduct an

investigation. There was no showing defendant was prejudiced as it was able to

investigate the location of the fall from the information it received within weeks

of the accident.

       Plaintiff has also demonstrated he took a series of steps to comply with

the statute. N.J.S.A. 59:8-4(c) requires the claimant to provide information that

will "permit the public entity [to] promptly . . . investigate the claim." Newberry

v. Twp. of Pemberton, 319 N.J. Super. 671, 680 (App. Div. 1999). Plaintiff

timely completed both the Notice and personalized Notice. 4 Plaintiff described

a dangerous condition on Jersey Avenue, between the two major landmarks


3
    Defense counsel stated the landmarks encompass almost a city block.
4
   N.J.S.A. 59:8-6 does not require a claimant to provide the supplemental
information within ninety days of the accrual of the claim, instead, this
information must be submitted within a reasonable time after receiving the form.
Henderson, 373 N.J. Super. at 637. Here, plaintiff submitted both the Notice
and personalized form within ninety days of the accrual of the claim.
                                                                           A-2529-17T2
                                        8
listed in both Notices to defendant. This location, although not exact, provided

"sufficient facts to prompt [defendant's] investigation of its potential liability."

Lebron, 407 N.J. Super. at 217. In fact, defendant conducted an investigation

prior to its denial of liability letter.      Therefore, defendant had enough

information to investigate Jersey Avenue for a defect on the road.

      With the information provided, plaintiff placed defendant on notice of his

claim in compliance with purpose of the TCA. Plaintiff timely completed both

Notices, giving defendant ample time to evaluate its liability, investigate the

claim, and, if necessary, request additional information in an attempt to resolve

the claim or prepare a defense.

      Significantly, defendant did not alert plaintiff of any deficiencies in the

Notice or supplemental forms, and therefore it was reasonable for plaintiff to

assume compliance with the statute. A "claimant has the right to assume that

the information as given has been considered by the governmental entity to be

sufficient for its purposes." Murray v. Brown, 259 N.J. Super. 360, 365 (Law

Div. 1991). "If deficiencies in the notice were uncovered, justice and fairness

require plaintiff to be advised, not ignored." Lebron, 407 N.J. Super. at 219

(citing Murray, 259 N.J. Super. at 365).




                                                                            A-2529-17T2
                                         9
      Here, plaintiff sent the Notice letter to defendant in December 2016. Less

than a week later, defendant's claims administrator requested additional

information and the completion of defendant's personalized notice form in order

to conduct an investigation. Shortly thereafter, on January 5, 2017, plaintiff

completed the requested documents. There was no further communication from

defendant until March 2017, when it denied plaintiff's claim for damages

because defendant "had no prior notice of any problems or defects" on Jersey

Avenue. This denial of liability letter did not state the Notice was defective, nor

that it could not investigate the allegations because of a lack of specificity of the

location. Rather, it stated defendant was unaware of the alleged dangerous

condition on Jersey Avenue. As a result, it was reasonable for plaintiff to

believe the information provided to defendant was sufficient and in compliance

with the statute.

      Plaintiff supplied a timely Notice and answered defendant's personal

Notice form, in which he provided sufficient information for defendant to

investigate the allegations of his claim. Defendant did not communicate any

deficiency in the Notices, or that it lacked sufficient information to investigate

the claim.   To the contrary, an investigation was conducted and defendant

advised, in its denial of the claim, that it had no prior notice of any defect on


                                                                             A-2529-17T2
                                        10
Jersey Avenue. As a result, we are satisfied plaintiff substantially complied with

N.J.S.A. 59:8-4.

      Reversed.




                                                                          A-2529-17T2
                                       11